The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0006], note that a specific date of publication should be provided for the cited document for clarity and completeness of description. At all appropriate instances throughout the specification, note that it is unclear whether use of the terminology “part” would accurate and appropriate when used with respect to specified properties (e.g. power, waves, microwaves, etc.) and thus appropriate clarification is needed. Page 2, in the heading immediately preceding paragraph [0007] and page 7, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 4), respectively for consistency with PTO guidelines. Page 2, in the heading immediately preceding paragraph [0008], note that --THE-- should be inserted after “OF” for idiomatic clarity. Page 3, in paragraph [0012] and page 10, in paragraph [0065], first line therein, note that it is unclear whether the term “ordinary” connotes hat what is depicted in FIG. 4 would be considered --prior art--, respectively at these instances and thus appropriate clarification is needed. Page 6, in paragraph [0046], last line therein, note that the recitation of “to one another” should be deleted as being unnecessary terminology. Page 7, in paragraphs [0049] & [0051], first line in each paragraph, note that “of which”, as recited at these instances should be rewritten for idiomatic clarity. Page 7, in paragraph [0051], last two lines in the paragraph, note that the acronyms recited therein need to be strictly defined (i.e. in words) for clarity and completeness of description. Page 10, in paragraph [0069], first line therein, note that it is unclear the reflection “Sii” would be an accurate characterization, especially since such a parameter would be limited to only four values (i.e. S11, S22, S33, S44) and thus appropriate clarification is needed. Page 12, in paragraph [0079] and page 15, in paragraph [0093], note that it is unclear if the parameter “m” is the intended parameter and if “m” is the intended parameter, then such a parameter needs to be strictly defined (i.e. in words) for clarity and completeness of description.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: It should be noted that throughout the specification descriptions of the drawings, many descriptions reference sets of drawings taken collectively. However, it should be noted that not all of the drawings associated with a collective description actually depict all of the described reference numbers and labels in that description and thus applicants’ should provide appropriate amendments to correlate the specification descriptions with what is actually depicted in the corresponding drawings for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 4, note that it is unclear whether this drawing should be designated as --PRIOR ART-- or --CONVENTIONAL ART--, especially given that what is depicted in FIG. 4 has been designated as being “ordinary” and thus appropriate clarification is needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 1, 19; in claim 15, lines 3, 4; in claim 17, line 6; in claim 19, line 3: note that it is unclear whether the respective recitations of “parts of a high frequency power” would be an accurate characterization at these instances, especially since it is unclear whether “power” can have “parts” associated therewith. Appropriate clarification is needed.
In claim 1, last paragraph and in claim 14, line 2, note that the respective recitations of “with a conductor removed portion” and “a portion of a conductor film … is removed” herein are vague in meaning, at these instances and thus appropriate clarification is needed.
In claim 1, lines 9, 11, note that it is unclear whether the recitations of “a rear surface” and “a front surface” would be clear and definite characterizations, especially since “front” & “rear” are relative orientations depending on one’s perspective and thus appropriate clarification is needed.
In claims 3, 9, lines 2 & 3 in each claim, note that for the recited “spacer”, it is unclear how such a spacer is capable of being able to “adjust a distance between the central conductor and the coupling line”, especially since the configuration of the spacer has not been clearly established to clearly indicated how such a functionality (i.e. adjusting a distance) is to be performed by such a “spacer”. Appropriate clarification is needed.
In claims 5, 11, last paragraph in each claim, note that for the respectively views recited herein, it is unclear how such different views can result in the “extending direction” being so distinctly different. Appropriate clarification is needed.
In claim 7, lines 1 & 2, note that it is unclear the recitation of “an angle adjustment mechanism configured to change the intersection angle” would be an accurate characterization, especially since the recitation of “changing a mounting direction” appears to connote that any angular adjustment is preselected and assembled and not an operational adjustment as suggested by the “angle adjustment mechanism”. Appropriate clarification is needed.
In claim 8, line 3, note that it is unclear how “a through hole”, as recited herein relates to “a through hole”, as recited in claim 3, from which this claim ultimately depends from (i.e. one in the same through hole, distinctly different through holes, etc.). Appropriate clarification is needed.
In claim 16, lines 2, 4, note that it is unclear whether the respective recitations of “parts of (traveling/reflected) waves” would be an accurate characterization at these instances, especially since it is unclear whether “waves” can have “parts” associated therewith. Appropriate clarification is needed.
In claims 17, 19, line 1 in each claim, note that it is unclear how the “substrate”, as respectively recited at these instances relate to the “dielectric substrate”, as recited in claim 1 (i.e. one in the same substrate, distinctly different substrates, etc.). Appropriate clarification is needed.
In claim 17, line 6 and in claim 19, line 3, note that it is unclear how “high frequency power”, as recited herein relates to “a high frequency power”, as recited earlier in claim 1, from which these claims directly depend (i.e. one in the same power, distinctly different powers, etc.). Appropriate clarification is needed.
In claim 19, line 6 and in claim 20, lines 1, 3, 5, 6, note that it is unclear whether the respective recitations of “parts of … the microwaves” would be an accurate characterization at these instances, especially since it is unclear whether “microwaves” can have “parts” associated therewith. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 15, it is noted that the recitation of “electrically non-conductive with” should be rewritten as --electrically isolated from-- for an appropriate characterization.
In claims 5, 11, lines 4, 6 in each claim, note that --first and second-- should be inserted prior to “surfaces”, respectively at these instances for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tervo. 
Tervo (i.e. Figs 4a-4c) discloses a directional coupler (i.e. 400), comprising: a hollow coaxial line including a central conductor (i.e. transmission line conductor 410) having an input terminal and an output terminal associated therewith and an outer conductor (i.e. 405) that includes a hollow cavity portion surrounding the central conductor (410) and an opening therein, as evident from Fig. 4; a dielectric substrate (i.e. circuit board (450), as evident from Fig. 4b) that covers the opening, as evident from related Fig. 5, and the dielectric substrate (450) includes a ground conductor (i.e. GND) on a rear surface, as far as such is definite, that also covers and shields the opening and another ground conductor (i.e. GND) on a front surface, as far as such is definite, as depicted in Fig. 4c; a coupling line (i.e. sensing conductors (421, 422) in Fig. 4b) is disposed on a rear surface of the dielectric substrate and is electrically isolated from the rear surface ground plane, where the coupling line is electrically connected to extraction terminals (i.e. measurement conductor 441) through vias (i.e. 443). As evident from Fig. 4c, the front surface ground conductor does not cover the entirety of the front surface and thus such portions can be characterized as conductor removed portions.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee